 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN JUDSON MOORE,                                 No. 1:19-cv-00046-SKO (HC)
12                       Petitioner,
13            v.                                         ORDER TRANSFERRING CASE TO THE
                                                         SACRAMENTO DIVISION OF THE
14    SCOTT FRAUENHEIM, Pleasant Valley                  UNITED STATES DISTRICT COURT FOR
      State Prison,                                      THE EASTERN DISTRICT OF
15                                                       CALIFORNIA
                         Respondent.
16

17
            Petitioner, Ryan Judson Moore, a state prisoner proceeding with counsel, filed a habeas
18

19   corpus action pursuant to 28 U.S.C. ' 2254 on June 13, 2018 in the United States District Court

20   for the Northern District of California. The case was transferred to this Court on January 10,

21   2019. Petitioner is challenging constitutional violations related to his trial in Solano County,
22   which is located within the Sacramento Division of the United States District Court for the
23
     Eastern District of California.
24
            Venue for a habeas action is proper in either the district of confinement or the district of
25
     conviction. 38 U.S.C. § 2241 (d). In a state with multiple federal districts, the District Court of
26
27   the district in which a petitioner is confined may, in its discretion, transfer a petition concerning

28   conviction and sentencing to the district in which the petitioner was convicted and sentenced.
                                                         1
 1   Such transfer generally furthers judicial economy since the witnesses and documentation are
 2   present in the district of conviction and sentencing.
 3
              Accordingly, the Court hereby ORDERS that this case be TRANSFERRED to the
 4
     Sacramento Division of the United States District Court for the Eastern District of California.
 5

 6
     IT IS SO ORDERED.
 7

 8   Dated:     January 25, 2019                                 /s/   Sheila K. Oberto                .
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
